Case: 20-30091     Document: 00515602181         Page: 1     Date Filed: 10/14/2020




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 October 14, 2020
                                  No. 20-30091
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Dontour D. Drakes,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 1:13-CR-90-2


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Dontour D. Drakes, federal prisoner # 16320-035, appeals the denial
   of his motion to reduce his sentence under 18 U.S.C. § 3582(c)(2) based on
   Amendment 782 to the Sentencing Guidelines and the First Step Act. We
   review the district court’s decision whether to reduce a sentence under


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30091      Document: 00515602181          Page: 2   Date Filed: 10/14/2020




                                    No. 20-30091


   § 3582(c)(2) for an abuse of discretion. United States v. Henderson, 636 F.3d
713, 717 (5th Cir. 2011); see also United States v. Jackson, 945 F.3d 315, 319
   & n.2 (5th Cir. 2019) (First Step Act), cert. denied, 2020 WL 1906710 (U.S.
   Apr. 20, 2020) (No. 19-8036).
          With respect to the district court’s denial of Drakes’s motion for
   sentence reduction under Amendment 782, this amendment altered the
   Drug Quantity Table set forth in U.S.S.G. § 2D1.1(c) by effectively lowering
   most drug-related base offense levels by two levels. See U.S.S.G. App. C,
   Supp. to Amend. 782.       However, because Drakes’s offense level was
   determined based on the career offender guideline, rather than based on the
   quantity of drugs involved in the offense, see U.S.S.G. § 4B1.1(c)(2),
   Amendment 782 did not reduce his base offense level or his guidelines
   sentencing range, see United States v. Quintanilla, 868 F.3d 315, 321 (5th Cir.
   2017). Consequently, because Amendment 782 did “not have the effect of
   lowering [Drakes’s] applicable guideline range,” Drakes was ineligible for a
   reduction under § 3582(c)(2). U.S.S.G. § 1B1.10(a)(2)(B).
          As to the district court’s denial of Drakes’s motion for a sentence
   reduction based on the First Step Act, “Section 404 of the First Step Act
   concerns the application of [the] Fair Sentencing Act of 2010.” United States
   v. Hegwood, 934 F.3d 414, 416 (5th Cir.) (internal quotation marks and
   citation omitted), cert. denied, 140 S. Ct. 285 (2019). A defendant is eligible
   for a sentence reduction under the First Step Act if: (1) he committed a
   “‘covered offense,’” which is defined as “a violation of a Federal criminal
   statute, the statutory penalties for which were modified by section 2 or 3 of
   the Fair Sentencing Act of 2010 . . . that was committed before August 3,
   2010;” and (2) his sentence was not previously imposed or reduced pursuant
   to the Fair Sentencing Act and he did not previously file a motion under the
   First Step Act which was denied on the merits. See Pub. L. No. 115-391,
   § 404(a), (c); 132 Stat. 5194, 5222; Hegwood, 934 F.3d at 416-17. Because



                                         2
Case: 20-30091     Document: 00515602181           Page: 3   Date Filed: 10/14/2020




                                    No. 20-30091


   Drakes’s offense was not committed before August 3, 2010, the Fair
   Sentencing Act already applied to him and the district court did not abuse its
   discretion by denying his motion for a sentence reduction. See Pub. L. No.
   115-391, § 404(a).
          AFFIRMED.




                                         3